BRITT, Judge.
All of defendant’s assignments of error relate to the court’s instructions to the jury. He contends that the court erred in charging (1) that defendant’s act was unlawful if he pointed a pistol at Cordell and (2) “that the Law in this State is that where a person points a gun at another, though without inten*68tion of discharging it, if the gun does accidentally fire and kills, it is manslaughter under the Law of this State.”
In 4 Strong, N. C. Index 2d, Homicide, § 6, p. 198, we find involuntary manslaughter defined as follows :
“Involuntary manslaughter is the unlawful killing of a human being, unintentionally and without malice, proximately resulting from the commission of an unlawful act not amounting to a felony, or resulting from some act done in an unlawful or culpably negligent manner, when fatal consequences were not improbable under all the facts existent at the time, or resulting from the culpably negligent omission to perform a legal duty.”
Quoted with approval by Chief Judge Mallard in State v. Lawson, 6 N.C. App. 1, 169 S.E. 2d 265 (1969).
G.S. 14-34 provides that if any person shall point any gun or pistol at any person, either in fun or otherwise, whether such gun or pistol be loaded or not loaded, he shall be guilty of an assault.
In State v. Foust, 258 N.C. 453, 459, 128 S.E. 2d 889 (1963), Justice (later Chief Justice) Parker, writing for the court, said: “It seems that, with few exceptions, it may be said that every unintentional killing of a human being proximately caused by a wanton or reckless use of firearms, in the absence df intent to discharge the weapon, or in the belief that it is not loaded, and under circumstances not evidencing a heart devoid of a sense of social duty, is involuntary manslaughter. (Citations.)”
The trial court’s instructions are supported by the statute and authorities cited. In the trial of this case, we find
No error.
Chief Judge Brock arid Judge Morris concur.-'1